t c summary opinion united_states tax_court thomas e roberts petitioner v commissioner of internal revenue respondent docket no 12473-03s filed date thomas e roberts pro_se catherine s tyson for respondent carluzzo special_trial_judge this sec_6330 case was heard pursuant to the provisions of sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority section references are to the internal_revenue_code_of_1986 as amended rule references are to the tax_court rules_of_practice and procedure background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in horseshoe bay texas in petitioner incorporated tom roberts ford mercury inc the corporation which owned and operated a new car dealership located in madisonville texas at all times relevant petitioner served as president of the corporation shortly after its incorporation the corporation was in need of operating capital as president of the corporation petitioner obtained a loan from first madisonville national bank first madisonville on behalf of the corporation the note evidencing the loan with first madisonville was made in the name of the corporation and was signed by corporate officers including petitioner as president of the corporation the note was for a fixed principal_amount and various assets of the corporation were pledged as security as president of the corporation petitioner executed additional loan notes with first madisonville including a revolving credit loan all of the proceeds from the loans executed on behalf of the corporation went to the corporation per bank policy petitioner as a principal of the corporation was a guarantor of the corporation’s loans from time to time the corporate loans were renewed which renewals were evidenced by the execution of new notes at first these renewal notes were signed on behalf of the corporation by petitioner in his capacity as a corporate officer with respect to some renewal loans petitioner pledged his personal assets as security at or about the same time petitioner also executed loan notes and renewal notes with first madisonville in his individual capacity on date the corporation forfeited its corporate charter on date the corporation filed a bankruptcy petition in the southern district of texas houston division in or around first madisonville requested that petitioner sign a renewal loan note for the corporation’s prior loans the final renewal note the final renewal note approximately dollar_figure exclusive of accrued interest is signed by petitioner in his individual capacity not in his capacity as an officer of the corporation in petitioner was having significant financial problems in addition to the corporation petitioner had a financial interest in another automobile dealership that also went out of business according to petitioner as of that time all of his money was gone first madisonville made unsuccessful attempts to collect on the final renewal note efforts to foreclose on the security were frustrated by another creditor with priority with respect to the pledged assets consequently the bank determined that it would not be financially worthwhile to pursue legal action against petitioner or the corporation in first madisonville determined that the final renewal note was uncollectible and issued to petitioner a form 1099-c cancellation of debt which reported discharge_of_indebtedness income of dollar_figure for that year the form 1099-c income petitioner filed a form_1040 u s individual_income_tax_return petitioner did not report the form 1099-c income on that return in a notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax among other adjustments made in the notice_of_deficiency respondent increased petitioner’s income by the amount of the form 1099-c income petitioner did not petition this court in response to that notice and the deficiency and related amounts were assessed in due course on date respondent mailed to petitioner a final notice_of_intent_to_levy with respect to his outstanding federal_income_tax liability on date petitioner submitted a form request for a collection_due_process_hearing requesting a hearing under sec_6330 with respect to the taxable_year on the form petitioner stated in part that the form 1099-c income should be charged to the corporation and any_tax liability resulting from that income should be treated as the corporation’s liability following his request for an administrative hearing in a date telephone conversation petitioner informed respondent’s appeals officer that he would provide additional information with respect to the discharged debt on date petitioner was contacted by an appeals officer petitioner informed the appeals officer that he was trying to obtain the supporting documentation with respect to the discharged debt on date the appeals officer again spoke with petitioner and was told that petitioner had not been able to obtain the necessary information from first madisonville after receiving no information from petitioner the appeals officer informed petitioner by letter that a hearing was scheduled for date petitioner canceled the meeting and rescheduled it for date on date petitioner canceled the second scheduled hearing on date the appeals officer held a telephone hearing with petitioner during the hearing petitioner informed the appeals officer that he would submit an offer_in_compromise based on doubt as to collectibility by date on date petitioner notified the appeals officer that he would need an additional weeks to file the offer_in_compromise on date the appeals officer notified petitioner by letter that he had an additional weeks to submit an offer_in_compromise on date petitioner’s case was transferred to a different appeals officer this appeals officer determined that there had been no action by petitioner with respect to his offer_in_compromise on date the appeals officer notified petitioner that he had until date to submit his offer_in_compromise the appeals officer provided petitioner with a form_656 offer_in_compromise and a form 433-a collection information statement for wage earners and self-employed individuals on date petitioner submitted to the appeals officer a form_656 based on doubt as to liability and a form 433-a in the offer_in_compromise petitioner stated that this tax was a result of a bank charging off a loan they made to a corporation petitioner did not provide any additional or supporting information with the offer_in_compromise on date respondent requested additional information from petitioner with respect to his claim in the offer_in_compromise that the tax_liability belonged to the corporation petitioner did not provide any additional information on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or in the notice_of_determination respondent determined in part that all legal and procedural requirements had been met petitioner’s offer_in_compromise was properly rejected because petitioner did not provide any additional information to support his position that the discharged debt belonged to the corporation and the proposed collection action was no more intrusive than necessary discussion sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if the taxpayer requests a hearing a hearing shall be held by the internal_revenue_service office of appeals sec_6330 at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives such as an offer_in_compromise sec_6330 114_tc_604 114_tc_176 additionally at the hearing a taxpayer may contest the existence and amount of the underlying tax_liability if the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an opportunity to dispute the tax_liability sec_6330 sego v commissioner supra goza v commissioner supra pincite following a hearing the appeals_office must make a determination whether the proposed levy action may proceed in so doing the appeals_office is required to take into consideration the verification presented by the secretary the issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns that any collection action be no more intrusive than necessary sec_6330 the taxpayer may petition the tax_court or depending upon the nature of the underlying tax a federal district_court for judicial review of the appeals office’s determination sec_6330 if the taxpayer files a timely petition for judicial review the applicable standard of review depends on whether the underlying tax_liability is at issue where the underlying tax_liability is properly at issue the court reviews any determination regarding the underlying tax_liability de novo sego v commissioner supra pincite goza v commissioner supra pincite the court reviews other administrative determinations regarding the proposed levy action for abuse_of_discretion sego v commissioner supra petitioner makes no claim that the appeals officer failed to obtain verification that the requirements of any applicable law or administrative procedure have been met see sec_6330 instead petitioner’s challenge to respondent’s determination raises issues almost exclusively related to the existence of his federal_income_tax liability see sec_6330 although a notice_of_deficiency was issued to petitioner for respondent concedes that petitioner did not receive that notice consequently respondent does not dispute petitioner’s right to challenge the existence or the amount of his federal_income_tax liability in this proceeding after careful consideration of the evidence presented in this proceeding we find that petitioner has failed to establish sec_6330 provides b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability that the discharge_of_indebtedness income belongs to the corporation and not him specifically petitioner failed to prove that the discharge_of_indebtedness income resulted exclusively from the cancellation of corporate indebtedness furthermore other than petitioner’s generalized statement that all of his money was gone at the time there is no evidence in the record that petitioner was insolvent see sec_108 d finally we must consider whether it was an abuse_of_discretion for the appeals_office to reject petitioner’s offer_in_compromise accordingly we review whether respondent’s determination regarding the offer_in_compromise was arbitrary capricious or without sound basis in fact or law 112_tc_19 fowler v commissioner tcmemo_2004_163 upon review of the record it is clear that the appeals_office considered petitioner’s offer_in_compromise petitioner was given several opportunities to provide additional information and documentation to support his assertion that the discharged debt properly belonged to the corporation while petitioner continually made assurances to the appeals_office that such while the record contains only outdated financial information to the extent any inference can be drawn with respect to petitioner’s financial condition the financial information does not suggest that petitioner was insolvent for example on petitioner’s federal tax_return he reported total income of dollar_figure additionally on petitioner’s statement of financial condition as of date his assets in excess of liabilities were dollar_figure information would be forthcoming no such supporting documentation was provided accordingly the appeals_office only had petitioner’s self-serving statements to support his contention we find that the appeals_office considered petitioner’s offer_in_compromise and in light of his failure to provide supporting documentation respondent’s determination to reject petitioner’s offer_in_compromise was not an abuse_of_discretion therefore respondent’s determination to proceed with collection is therefore sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing and respondent’s concession of an adjustment made in the notice_of_deficiency dated date decision will be entered under rule
